 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.New York State Electric & Gas Corporation is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Local 249, International Brotherhood of ElectricalWorkers,AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.3.The evidence does not establish that Allen J. Sanderson and Cal-vin G. Crosby were discharged in violation of Section 8(a) (3) and (1)and 8(b) (2) and (1) (A) of the Act.[The Board dismissed the complaint.]MEMBERS RODGERS and LEEDOM dissenting :We cannot concur in our colleagues' determination to overruleChunKing Sales, Ine., supra.In that case, the Board held, and in our viewcorrectly so, that a union-security clause requiring employees to jointhe union "within thirty (30) days from the date of their employment"exceeded the permissive limits of the Act. Section 8 (a) (3) of the Actauthorizes at the most a contract provision requiring union member-ship "on or after the thirtieth day following the beginning" of em-ployment.Contrary to our colleagues' holding that "within" 30days is equivalent to "on or after" 30 days, we believe it patent that thetwo clauses are not the same, and that the clause requiring membership"within thirty days" does not accord employees the full 30-day graceperiod guaranteed by the Act.This view has been endorsed by theCourt of Appeals for the Sixth Circuit.'N.L.R.R. v. Industrial RayonCorporation,297 F. 2d 62.Accordingly, we would adhere toChun King,and find the union-security clause in issue here unlawful.E.W. Jemison and Frank Conwell,Partners,doing business asJemcon Broadcasting CompanyandRadio Broadcast Tech-nicians Local Union No. 1264, International Brotherhood ofElectricalWorkers,AFL-CIO.Case No. AO-29. January 19,1962ADVISORY OPINIONThis is a petitionfiled byRadio Broadcast Technicians Local UnionNo. 1264,International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Petitioner,for an Advisory Opinion in con-formity with Section 102.98 of the Board'sRules and Regulations,Series 8.135 NLRB No. 48. JEMCON BROADCASTING COMPANY363A. In pertinent part, the petition alleges as follows:1.The Petitioner, a labor organization within the meaning of theAct, is a party defendant to an equity proceeding in the Circuit Courtof Mobile County, Alabama, docketed as Case No. 56,748 in equity.Said proceeding was instituted on October 25, 1961, by the plaintiffs,E.W. Jemison and Frank Conwell, Partners, doing business asJemcon Broadcasting Company, herein called the Employer orPrimary Employer, who operate-Radio Station WLIQ in Mobile,Alabama.The suit seeks an injunction and anex partyrestrainingorder enjoining and preventing the Petitioner and its members(1) from engaging in primary picketing at the Employer's RadioStationWLIQ; (2) from contacting the station's advertisers with arequest that they refrain from advertising with such station; and(3) from distributing literature to advertisers and customers request-ing that they cease doing business with Radio Station WLIQ. TheEmployer's bill for injunction alleged,inter alia,that the Petitionerhas intimidated and coerced persons doing business with the Employerby threatening to institute a boycott against them unless they ceasedoing business with the Employer.2.On October 25, 1961, that court authorized the issuance of atemporary writ of injunction upon the posting of a $500 bond by theEmployer.3.In its response to the bill for injunction, the Petitioner intendsto file a plea to the court's jurisdiction and a motion to dismiss onthe grounds that the Board has exclusive jurisdiction over the labordispute which is the subject of the injunction proceeding.The Peti-tioner urges that the bill for injunction sets forth allegations whichconstitute an unfair labor practice in violation of Section 8(b) (4)(and possibly of 8(b) (1) and (2)) of the Act by threatening andcoercing advertisers to cease doing business with the Primary Em-ployer; but it further urges that the conduct of the Petitioner, itsagents, and members was protected concerted activity under the Act.4.The Employer began operating Radio Station WLIQ in Mobile,Alabama, on or about January 25, 1961.During the period fromJanuary 25, 1961, to the beginning of September 1961, Radio StationWLIQ had cash sales of $30,000 more or less. This figure did notinclude "trade outs" (exchange of advertising for goods and services)or sales of piped-in background music to various business houses suchas Autry Greer & Sons, Inc., over which the Board has, in the past,asserted jurisdiction.'5.The material facts relating to the labor dispute between the Peti-tioner and the Employer show that the dispute began on August 31,1961, when in reply to the Petitioner's letter of August 28, requestingIAutry Greer£Sons,112 NLRB 44. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognition as the bargaining representative of the Employer's tech-nicians, the Employer refused to do so until the Petitioner was certi-fied by the Board. Thereafter, on September 14, two technicians wenton strike to protest the Employer's discharge of one of them and torequest recognition for the Petitioner.6.On September 18, 1961, the Petitioner filed with the Board apetition for certification of representatives pursuant to a Board elec-in Case No. 15-RC-2444.On September 25, the Regional Directorfor the Fifteenth Region dismissed the petition on the grounds that"the Employer's operations in interstate commerce do not meet theminimum standards of the Board for the assertion of jurisdiction."No appeal to the Board was taken by the Petitioner from this dis-missal.Thereafter, following a private election, the Employerrecognized a newly formed labor organization as the bargainingrepresentative of its employees.7.As part of its activity arising from the dispute with the PrimaryEmployer, the Petitioner picketed Radio StationWLIQ, and itsmembers personally contacted 12 advertisers of the radio station re-questing that they cease advertising with the Primary Employer'sRadio Station WLIQ. In addition, the Petitioner caused two sepa-rate letters to be sent to every concern which was a current or pastadvertiser of the station requesting that they respect the Petitioner'sprimary picket line at Radio Station WLIQ.The Petitioner alsorequested other unions and customers of advertisers to send postcardsto advertisers asking them to cease doing business with the PrimaryEmployer's Radio Station WLIQ.8.Secondary employers affected by the Petitioner's aforesaid activi-ties arising from its dispute with the Primary Employer include ad-vertisers such as Autry Greer & Sons, Inc., and Delchamps, Inc.,interstate chains of retail grocery stores operating in Mobile; Bud-weiser Distributing Company, a retail and wholesale beer distributorin Mobile; Johnson Chevrolet, Inc., a Mobile automobile dealer; andHotz GMC Trucks, Inc., a Mobile truck dealer, each of which does agross annual retail business in excess of $500,000, and makes purchasesannually outside of Alabama valued in excess of $50,000.9.No other cases are pending with regard to the instant dispute.B. In its answer to the petition for Advisory Opinion, the PrimaryEmployer alleges, in pertinent part, as follows :1.The Employer admits that the Petitioner is a labor organizationwithin the meaning of the Act. It affirmatively alleges that the Peti-tioner is a dominated labor organization-dominated by the super-visors of radio and television stations in the Mobile area.2.The Employer is without knowledge whether Petitioner's mem-bers have personally contacted 12 advertisers of Radio Station WLIQor whether the Petitioner caused 2 separate letters to be mailed to all JEMCON BROADCASTING COMPANY365current or past advertisers of Radio Station WLIQ.However, itaffirmatively alleges that the Petitioner did send letters, others thanthose attached to the petition herein, to some of the Employer's adver-tisers and former advertisers.3.The Employer denies the Petitioner's conclusion that the allega-tions of the bill for injunction set forth violations by the Petitioner ofSection 8(b) (4) and possibly 8(b) (1) and (2) of the Act. It alsoasserts that such allegations set forth violations of Alabama law-violations which are enjoinable under the rationale of the UnitedStates Supreme Court decision inInternational Brotherhood of Team-sters Local 695 v. VOGT, Inc.,354 U.S. 284.4.The Employer denies that the total revenue from Radio StationWLIQ including tradeouts for broadcasting operations and piped-inbackground music, for the period January 21 through August 31, 1961,was in excess of $30,000. It is without knowledge as to the commercefacts set forth in the petition for Advisory Opinion alleged with re-spect to secondary employers Delchamps, Inc., Budweiser DistributingCompany, Johnson Chevrolet, and Hotz GMC Trucks, Inc.5.The Employer affirmatively contends that (1) the dismissal ofthe petition for certification of representatives for failure of the pri-mary Employer's operations to meet the Board's minimum standardsisres judicataof the jurisdictional issue; (2) the failure to appealfrom the dismissal should have estopped the Petitioner from filing thepetition for Advisory Opinion herein; (3) "the Board cannot deprivean employer of the benefits of a certification, or of the benefits of anelection wherein the union is not certified by declining to hold an elec-tion, and thus deprive the employer of the benefits of Section8 (b) (7) (A), (B) and (C) and the employer's rights under Section301 (a) and (b) of the National Labor Relations Act"; and (4) theBoard procedures for Advisory Opinions without a hearing deprivethe Employer of due process. For the reasons hereinafter set forth,the Board finds no merit in these contentions.On the basis of the above, the Board is of the opinion that:1.The Employer is engaged in the operation of Radio StationWLIQ in Mobile, Alabama. The Board's standard for exercisingjurisdiction over enterprises engaged in the operation of radio stationsis a minimum gross volume of business of $100,000 per annum.Rari-tan Valley Broadcasting Company, Inc.,122 NLRB 90. On the factssubmitted, the Employer's operations do not meet the Board's stand-ard for asserting jurisdiction over radio stations.2.Secondary employers Autry Greer & Sons, Inc., Delchamps, Inc.,Budweiser Distributing Company, Johnson Chevrolet, Inc., and HotzGMC Trucks, Inc., are retail enterprises operating in Mobile, Ala-bama, each of which does a gross annual retail business in excess of$500,000 and make annual purchases outside of Alabama in excess of 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000.The Board's standards for exercising jurisdiction over aretail enterprise which satisfies,its statutory or legal jurisdiction is agross volume of business of at least $500,000 annually.CarolinaSupplies and Cement Co.,122 NLRB 88, 89. The out-of-State pur-chases, constituting direct inflow under the Board's decision inSie-mons Mailing Service,122 NLRB 81, bring each of the aforesaidsecondary employers within the Board's statutory or legal jurisdic-tion.As the annual gross volume of business of each of the secondaryemployers exceeds $500,000, they each would meet the Board's juris-dictional standard for retail enterprises and the Board would assertjurisdiction over each of them.3.In casesinvolving secondary activity by a union which may beviolative of Section 8(b) (4) of the Act where, as here, the primaryEmployer's operations do not meet the Board's jurisdictional stand-ards, the Board will take into consideration for jurisdictional purposesnot only the operations of the primary Employer, but also the entireoperation of the secondary employers at the location affected by thealleged conduct involved 2The dispute between the Petitioner andthe Primary Employer herein exists in Mobile and the Petitioner'sactivity with respect to the five secondary employers, mentioned inparagraph numbered 2, above, occurred in Mobile.Mobile is thus thelocation affected by the Petitioner's secondary conduct.As indicatedabove secondary employers, Budweiser Distributing Company, John-son Chevrolet, Inc., and Hotz GMC Trucks, Inc., are Mobile enter-prises each of which meets the Board's jurisdictional standards andover each of whom the Board would assert jurisdiction.'In these circumstances and in accord with established Board prece-dent, the Board would assert jurisdiction over the Primary Employerand the secondary employers affected by the Petitioner's activities,whether or not such activities are in fact violative of Section 8(b) (4)of the Act.'2 Truck Drivers Local Union No. 649, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL (Jamestown Builders Exchange, Inc ),93 NLRB 386;International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, General Drivers and HelpersLocalNo 554, andChauffeurs,Teamstersand Helpers Local No. 608, AFL (McAllister Transfer, Inc ),110 NLRB 1769,MadisonBuilding & Construction Trades Council, et at.(Wallace Hildebrandt&John Kiefer d/b/aIIitK Lathing Co.,atat ),134 NLRB 517.8In view of these circumstances,it is unnecessary to rely, for jurisdictional purposes,on the commerce data relating to the Mobile operations of secondary employers, AutryGreer & Sons, Inc., and Delchamps, Inc., the extent of whose Mobile operations were notclearly set forth in the petition hereinSeeEuclid Foods,Incorporated(d/b/a Bondi'sMother Hubbard Market),1118NLRB 1304Madison Building it Construction Trades Council,etat(Wallace Hildebrandt itJohn Kiefer d/b/a H & K LathingCo, etat ), supra,where the Board stated. "The re-quirement that secondary employers be affected by the conduct involved does not meanthat a violation must first be found. It is sufficient that conduct occurred that involvedthe secondary employer, which conduct must be considered and ruled upon as allegedviolations " THE FARM BUREAU COOPERATIVEASSOCIATION,INC.367In view of the foregoing, the Board finds no merit in the PrimaryEmployer's contentions that the Petitioner's secondary activity maynot be violative of Section 8(b) (4) of the Act; and that the Board'searlier declination of jurisdiction over the Primary Employer's oper-ations wasres judicata,or should have estopped the Petitioner fromfiling the petition herein or that such declination deprived the PrimaryEmployer of the benefits of Section 8(b) (7) and 301(a) and (b) ofthe Act.Nor is there any merit to the contention that the Board's Ad-visory Opinion procedures deprived the Employer of due process. Bytheir very nature, such procedures do not contemplate holding a hear-ing as they were devised merely to give advice to parties in a State pro-ceeding and to the State court or agency before whom the proceedingmay be pending as to whether,on the facts submitted,the Board wouldor would not assert jurisdiction.Accordingly, the parties are therefore advised, under Section102.103 of the Board's Rules and Regulations, Series 8, that, on thefacts here present, the commerce operations of the Primary Employerand those of the secondary employer at Mobile, Alabama, the locationaffected by the Petitioner's secondary conduct, are such that the Boardwould assert jurisdiction with respect to labor disputes cognizableunder Sections 8 or 10 of the Act.MEMBER RODGERS took no part in the consideration of the aboveAdvisory Opinion.The Farm Bureau Cooperative Association,Inc.andUnitedSteelworkers of America,AFL-CIO.CaseNo. 9-CA-2401.January 02, 1962DECISION AND ORDEROn November 6,1961, Trial Examiner Frederick U. Reel issued hisIntermediate Report herein, finding that the Respondent engaged inunfair labor practices in violation of Section 8(a) (5) and (1) of theAct and recommending that it cease and desist therefrom and takeaffirmative action, as set forth in the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board i has considered the Intermediate Report, the exceptionsand brief, and the entire record.The Board affirms the Trial Ex-'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in this case to a three-member panel [Members Leedom, Fanning, and Brown].135 NLRB No. 52.